Per Curiam,
As the shares of stock upon which dividends accrued after the death of the testator had passed to his widow under the clause in his will giving her all of his personal estate after the payment of debts and funeral expenses, those dividends belonged to her and are distributable, under agreement of all parties in interest, as part of her estate. The first assignment of error is overruled.
The second complaint of the appellants is of the court’s reduction of the sum they claimed as compensa*409tion for their services as executors. What that ought to be was, as it is in all such cases, a question to be determined by the court on all the testimony submitted to it, and, from our review of the same, our conclusion is that the sum allowed is ample compensation.
xippeal dismissed and decree affirmed at appellants’ costs.